In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-00226-CV

____________________


LIVING CENTERS OF TEXAS, INC. d/b/a 

GREEN ACRES CONVALESCENT CENTER/PARKDALE 

and MARINER HEALTH CARE, INC. f/k/a 

MARINER POST-ACUTE NETWORK, Appellants


V.


ROY LIMBRICK as next friend of ALICE LIMBRICK, Appellee




On Appeal from the 136th District Court
Jefferson County, Texas

Trial Cause No. D-176228 




MEMORANDUM OPINION
	The appellants, Living Centers of Texas, Inc. d/b/a Green Acres Convalescent
Center/Parkdale and Mariner Health Care, Inc. (f/k/a Mariner Post-Acute Network), and the
appellee, Roy Limbrick as next friend of Alice Limbrick, filed a joint motion vacate the
judgment and to dismiss this appeal.  The parties allege they have reached a settlement
agreement and ask the Court to set aside the judgment of the trial court without regard to the
merits and remand the case to the trial court for rendition of judgment in accordance with the
parties' agreement.  See Tex. R. App. P. 42.1(a)(2)(B).  The motion is voluntarily made by
the  parties prior to any decision of this Court.  See Tex. R. App. P. 42.1(a)(2).  No other party
filed notice of appeal.  
	The joint motion to vacate judgment and for dismissal of appeal is granted. 
Accordingly, we vacate the judgment of the trial court without reference to the merits and
remand the case to the trial court for rendition of judgment in accordance with the agreement
of the parties.
	VACATED AND REMANDED. 

                                                                            __________________________________
                                                                                              CHARLES KREGER
                                                                                                         Justice

Opinion Delivered January 15, 2009

Before McKeithen, C.J., Kreger and Horton, JJ.